Citation Nr: 1027676	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-44 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for a left knee disability, to 
include as secondary to service connected right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1947 to July 1948, and from October 1949 to October 
1953, and subsequent National Guard service.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from a 
May 2009 rating decision by the Salt Lake City, Utah Department 
of Veterans Affairs (VA) Regional Office (RO).  In March 2010, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

At the outset, the Board notes that the Veteran's service 
treatment records (STRs) reflect that he suffered a contusion of 
the left knee in a parachute jump accident due to an improper 
landing in February 1965.  

At the March 2010 Travel Board hearing, the Veteran reported that 
during National Guard service, he participated in, at least, 
between fifty to sixty parachute jumps, and that he experienced a 
lot of trauma ("pounding") to his knees.  He further indicated 
that he has been experiencing left knee pain since his February 
1965 injury, but that he did not think it warranted medical 
attention, so he did not seek treatment until the pain became 
significant.  In addition, he reported that he has received 
injections from Dr. E. M. M. for pain, and alleged that his left 
knee was X-rayed in April 2009 (before his May 2009 left total 
knee arthroplasty).  

In a December 2008 private treatment letter from Dr. R. B. B., it 
was reported that the Veteran was his patient.  It was also noted 
that the Veteran injured his left knee in 1965 while parachuting, 
but that he had other bad parachute jumps.  He opined that it was 
possible that the Veteran's left knee degenerative arthritis "is 
related to multiple jumps which over the years have eventually 
led to his knees degenerating, even to needing a joint 
replacement."  

In a June 2009 private treatment letter from Dr. E. M. M., it was 
also reported that the Veteran was his patient.  It was noted 
that the Veteran injured both of his knees in a parachuting 
accident during service, and that both of his knees progressed to 
traumatic degenerative arthritis.  He opined that there is a 
"causal relationship between his previous injury and his 
subsequent traumatic arthritis."  

Based on the evidence of record, it is clear that there are 
medical records of treatment and evaluation the Veteran has 
received for his left knee disability that are outstanding, but 
necessary for a complete disability picture in this matter.  
Significantly, both Dr. R. B. B. and Dr. E. M. M. have indicated 
that they treat the Veteran for his left knee disability, and the 
Veteran has reported (at the March 2010 Travel Board hearing) 
that he has received injections for left knee pain which are not 
of record.  The complete records of all evaluations and treatment 
the Veteran has received, particularly from Dr. R. B. B. and Dr. 
E. M. M., for his left knee disability are pertinent evidence in 
the matter at hand, and must be secured.  

Although the Veteran was afforded a VA orthopedic examination in 
February 2009 in connection with his claim, the examination 
report is inadequate for rating purposes.  Specifically, the 
examiner noted the Veteran's left knee injury in February 1965.  
He also noted that there are no documented left knee 
complications in the medical records until at least 2004.  Based 
on this reasoning, he opined that the Veteran's current left knee 
disability "would not be caused by that injury in 1965 and 
rather he presents with degenerative disease that is secondary to 
his advanced age of 79 years."  Significantly, his opinion does 
not address whether the Veteran's left knee disability is related 
to his service as a whole, to include his parachute training and 
jumps, but is limited to the documented February 1965 injury.  In 
addition, the examiner stated that "one could only speculate as 
to how much and to what degree his right knee has contributed to 
his left knee symptoms in the span of four to five years versus 
his advanced age of 79 years. . . I cannot give an opinion 
without resort to mere speculation. . ."  The Board finds this 
opinion ambiguous as to the matter of secondary service 
connection because the examiner did not provide any supporting 
rationale and it is not clear that the opinion is based on "all 
procurable and assembled data."  Jones v. Shinseki, 23 Vet. App. 
382, 390 (2010).  Hence, the Board finds that another examination 
is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should ask the Veteran to identify 
all sources of evaluation and/or treatment he 
has received for his left knee disability, 
and to provide releases for records of any 
private treatment or evaluation providers, 
specifically including releases for complete 
records of all evaluation and treatment he 
received from Dr. R. B. B. and Dr. E. M. M.  
The RO should secure copies of the complete 
records of any left knee disability 
evaluation or treatment the Veteran received 
from all providers he identifies (to 
specifically include those from Dr. R. B. B. 
and Dr. E. M. M.).  If any provider does not 
respond, the Veteran should be so advised, 
and reminded that ultimately it is his 
responsibility to ensure that any private 
records are received.  

2.  The RO should then arrange for an 
orthopedic examination of the Veteran to 
determine the likely etiology of his current 
left knee disability.  The examiner must 
review the Veteran's claims file in 
conjunction with the examination, and any 
indicated studies or tests should be 
accomplished.  All clinical findings should 
be reported in detail.  Based on review of 
the record and examination of the Veteran, 
the examiner should provide opinions as to 
the following:  

a)	Is it at least as likely as not (a 50 
percent or better probability) that the 
Veteran's left knee disability is 
related to his service, and specifically 
his activities therein (i.e., parachute 
training/jumps), to include the February 
1965 injury. 

b)	Is it at least as likely as not (a 50 
percent or better probability) that the 
Veteran's left knee disability was 
caused or aggravated (i.e., chronically 
worsened) by his service-connected right 
knee disability?  If the examiner finds 
that the Veteran's left knee disability 
was not caused, but was aggravated, by 
his right knee disability, the examiner 
should further specify, to the extent 
possible, the degree of disability (in 
terms of pathology and/or impairment) 
that is due to such aggravation.  

The examiner must explain the rationale for 
all opinions expressed and must reconcile 
(explain the basis for agreement or 
disagreement) all opinions with those 
provided by Dr. R. B. B. (in a December 2008 
letter), and by Dr. E. M. M. (in a June 2009 
letter).  

3.  The RO should then readjudicate the claim 
(to include secondary service connection).  
If it remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



